   Case 2:20-cv-03386-PA-AGR Document 18 Filed 07/13/20 Page 1 of 1 Page ID #:53

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-3386 PA (AGRx)                                               Date   July 13, 2020
 Title             Primerica Life Insurance Company v. Bruce de Carlo, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                               N/A
                 Deputy Clerk                             Court Reporter                           Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:


 Proceedings:                  Order to Show Cause Re; Dismissal For Lack Of Prosecution

      Absent a showing of good cause, an action must be dismissed without prejudice if
the summons and complaint are not served on a defendant within 90 days after the
complaint is filed. Fed. R. Civ. P. 4(m).

       In the present case, it appears that this time period has not been met. Accordingly,
the court, on its own motion, orders plaintiff to show cause in writing on or before July
22, 2020, why this action should not be dismissed, as to Carmen Henares Bryan, for lack
of prosecution. Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the court
finds that this matter is appropriate for submission without oral argument. The Order to
Show Cause will stand submitted upon the filing of plaintiff’s response. Failure to
respond to this Order may result in the imposition of sanctions, including but not limited
to dismissal of the complaint.

         IT IS SO ORDERED.



                                                                                                     :

                                                               Initials of Preparer                 TJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
